Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 9/2/2020.
Claims 1,3 have been amended. New claims 4-5 have been added. Claim 2 has been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 	Such claim limitation(s) is/are: 
“an interference determination unit that uses”; start determination unit that causes; alarm display unit that issues and detects” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Objections
Claims 1,3-5 are objected to because of the following informalities:  

Claim 1 recites “second alarm indicating termination of simultaneous transmission based on information based on information from the interference determination unit and information from the multi-wave simultaneous reception start determination unit” should be “second alarm indicating termination of simultaneous transmission of two waves based on information based on information from the interference determination unit and information from the multi-wave simultaneous reception start determination unit”. Examiner believes “simultaneous transmission” is related to two waves”, and to have consistency with the claim languages.
Claim 1 further recites “wherein when the alarm display unit detects the start of the simultaneous transmission and issues the first alarm” should be “wherein when the alarm display unit detects the start of the simultaneous transmission of two waves and issues the first alarm”.

Claim 3 is also objected to as being dependent upon an objected base claim.

simultaneous transmission based on information based on information from the interference determined in the step a) and information determined in the step b)” should be “second alarm indicating termination of simultaneous transmission of two waves based on information based on information from the interference determined in the step a) and information determined in the step b)”. Examiner believes “simultaneous transmission” is related to two waves” and to have consistency with the claim languages.
Claim 4 further recites “wherein when the step c) detects the start of the simultaneous transmission and issues the first alarm” should be “wherein when the step c) detects the start of the simultaneous transmission of two waves and issues the first alarm”.

Claim 5 is also objected to as being dependent upon an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the start of the simultaneous transmission" in page 3.
 There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation "the end of the simultaneous transmission" in page 3. 
 There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is also rejected to as being dependent upon a rejected base claim.

Claim 4 recites the limitation "the start of the simultaneous transmission" in page 4.
 There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further recites the limitation "the end of the simultaneous transmission" in page 4.
 There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is also rejected to as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1,4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In addition, the objection of claims 1 and 4 needed to be overcome.
Claims 3,5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Prior art reference Ishikawa (US 2006/0205345) discloses air radio system for 
Receiving signals form first and second aircrafts, where the signals overlap. The control apparatus prioritizes voice information according to reception level and reception timing.
Prior art reference Detert (US 2016/0149737) discloses detection simultaneous double transmission and visual warning signal or acoustic warning signal. Prior art of reference failed to teach or disclose “wherein when the alarm display unit detects the start of the simultaneous transmission and issues the first alarm, the transmission of one of two waves is terminated, and the end of the interference is not detected, the alarm display unit identifies the termination of the simultaneous transmission of the two waves and issues the second alarm”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631